        Case 4:07-cr-00012-BMM Document 74 Filed 06/01/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                    CR 07-12-GF-BMM

                         Plaintiff,
                                              ORDER
           vs.

 KEVIN GERARD MITCHELL,

                         Defendant.


      Pending before the Court is the unopposed motion of the United States to

appear telephonically for the initial appearance on the Petition for Warrant for

Offender Under Supervision (Doc. 70). For good cause shown,

      IT IS ORDERED that counsel for the United States may appear by

telephone at the initial appearance set for June 2, 2020. The United States shall

make arrangements with the Clerk of Court’s office.

      DATED this 1st day of June, 2020.




                                          1
